Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
Claims 1-21 are pending in this application.
Applicant elected with traverse of Group 2 (claims 8-21) and elected species SEQ ID NO: 4 as the species of cyclic peptide, murine models as animal species, Candida species as the fungal infection species in the replay filed on June 29, 2021. Restriction requirement was deemed to be proper and made FINAL in the previous office action.
Claims 1-7 are cancelled by Examiner’s amendment set forth herein.
Claims 8-21 are allowed in this office action.

Withdrawn Objection and Rejection
7.	Objection to claim 8 is hereby withdrawn in view of Applicant’s amendment to the claims set forth on March 3, 2022.
8.	Rejection of claims 8-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt L. Brillhart on May 2, 2022.

Claims 1-8 have been amended as follows: 

1.-7. (Cancelled)

8. (Currently amended) A method of treating or preventing disseminated fungal infection and septic shock associated with disseminated fungal infection, comprising:   identifying and selecting a cyclic peptide as effective in treating or preventing disseminated fungal infection and septic shock associated with disseminated fungal infection wherein the cyclic peptide has the following structure: 
    PNG
    media_image1.png
    235
    410
    media_image1.png
    Greyscale

wherein AA1 is a first amino acid, AA2 is a second amino acid, AA3 and AA12 are cysteines joined by a disulfide bond, AA5 and AA10 are cysteines joined by a disulfide bond, AA4 is serine or a first hydrophobic amino acid, AA11 is serine or a second hydrophobic amino acid, AA6 is arginine, AA7 is arginine, AA8 is arginine, AA9 is a third amino acid, AA13 is a fourth amino acid, AA[[]]14 is a fifth amino acid, and wherein the cyclic peptide comprises five arginine residues that provide a positively charged content of at least about 36% at physiological pH, and wherein the peptide is not MTD1280 (SEQ ID NO: 6); and 
administering the cyclic peptide to an individual in need of treatment for disseminated fungal infection or prophylaxis against fungal infection.


Claims 9-21 as set forth in the amendment filed on April 11, 2022.

Claims 8-21 are allowed.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A method of treating or preventing disseminated fungal infection and septic shock associated with disseminated fungal infection comprising identifying and selecting a cyclic peptide as effective in treating or preventing disseminated fungal infection and septic shock associated with disseminated fungal infection comprising administering the cyclic peptide having the following structure 
    PNG
    media_image1.png
    235
    410
    media_image1.png
    Greyscale
to an individual in need of treatment is both novel and unobvious over cited prior art of record.
	As indicated in the previous office action, the closest art is Selsted et al (US Patent No. 7119070, filed with IDS) and Selsted et al (US Patent No. 7462598, cited in the previous office action). Selsted et al (US Patent No. 7119070) teach a cyclic peptide wherein AA1 is Gly, AA2 is Val, AA3 is Cys, AA4 is Ile, AA12 is Cys, AA13 is Arg and AA14 is Arg (see SEQ ID NO: 26, Table 1). Selsted et al (US Patent No. 7462598) teach a cyclic peptide wherein AA1 is Gly, AA2 is Val, AA3 is Cys, AA4 is Ile, AA12 is Cys, AA13 is Arg and AA14 is Arg (see SEQ ID NO: 26, Table 1). Both Selsted et al references do not teach a method of treating or preventing disseminated fungal infection and septic shock associated with disseminated fungal infection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 8-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654